 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee ee eee eee ee ee ee X
. Pilkington .
oe #18 Cv 8152 GFK)
-V-
Mitsui Sumitomo
x

 

- The oral argument is rescheduled from March 12, 2020 to March 16, 2020

at 11:30 a.m. in Courtroom-20-C, Counsel are directed to appear in person, x

[FasDc SONY |
WOU ES my |
BLECI PR CWNECALLY FLED 1
DOC #: a | 1

| DATE FILED: Be

JOHN F, KEENAN '
United States District Judge

 

      

80 ORDERED.

Dated: New York, New York

 

os
